          Case 1:18-cv-06681-NRB Document 21 Filed 02/08/19 Page 1 of 2




                                                                              USDCSDNY
                                        Stuart Weichsel                       DOCUMENT
                                            Stropheus LLC
                                       800 Third A venue, 28 th FL            ELECTRONICALLY FILED
                                          New York NY 10022                   DOC#: _ _ _ _ _ __
                                    Stuart.Weichsel@Stropheus.com
                                  917-562-4697(ph) 646-304-7959 (fax)         DATE FILED:    2/8 /{C,




                                                                    February 7, 2019
ByECF

Honorable Naomi Reice Buchwald
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

          Re:    Chasman. et al. v. JPMorgan Chase Bank. N.A., 18-cv-6681 (NRB)

Dear Judge Buchwald:

          This firm represents the Plaintiffs, Haim and David Chasman, in the above-referenced
action.

        I write to follow up on the recent extension request and state, if so permitted, I will file a
brief letter pointing out some substantive opposition and procedural opposition to the arguments
made by Defendants in the Letter Request for Pre-Motion Conference for a motion on the                 (1w,,,f-<.,,v~
pleadings under FRPC 12 (c ). This letter in opposition will follow by Close of Business ~\,,.,.:H s, },u-u,"ve/'
Friday, or, if permitted, first thing Monday morning.                                          ,!:~<f         n~
        I have to apologize since I am not as familiar with the federal letter requests for motion e-l~_ ~
procedure since I am largely a create of New York State courts, not Federal courts. While I 1)AA •"'e,,.' .,,,._
viev:ed this as a further letter for a stay, it is also a letter requesting pre-trial conference for a "+;,•~, ~,~
motion.                                                                                                    ~
                                                                                                  g,-; 2.-Dl"'t.
         I find the characterization of the details of the complaint to be misleading, the evidence ~ 0 ~
relied on by the Defendants to be unclear or unsubmitted to the parties, and the plaintiffs ask th~t·    ,
the evidence be viewed in the light most favorable to the non-moving party. Finally, I must rais ~
the procedural issues of this case being burdened by New York procedural law, when the only          -~
aspect of this case that is tied to New York is the fact that it was filed in New York State. (The __;?_
plaintiffs reside in New Jersey, the Defendants are apparently incorporated in Ohio, and the <:f:5u..ch       --;;:,,,Jdr
contract was initially formed in Illinois.                                                            Ch~

          These arguments will follow at greater length.                                             47/n
          I thank the Court for its consideration of this matter.
      Case 1:18-cv-06681-NRB Document 21 Filed 02/08/19 Page 2 of 2

Honorable Naomi Reice Buchwald
December 17, 2018
Page2


                                       Respectfully submitted,
                                       Isl
                                       Stuart Weichsel
